DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, on line 13 “adhesive (13)” is used without an article, which creates a lack of antecedent basis issue in the dependent claims.  The Office recommends amending to “an adhesive (13).”	Claims 2-20 depend from Claim 1, and incorporate its deficiencies. 
Regarding Claims 12 and 28, “low viscosity” is a relative term which renders the Claim indefinite.  The term “low” is not defined by the Claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-9, 12-15, 18-25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 0 702 896 to Tenmat Limited and Permabond Engineering Adhesives, 2015, available at http://www.permabond.com (last visited 11/09/2020).  
Regarding Claim 1, Tenmat teaches a filter element comprised of a porous solid material having a longitudinal filter body, subdivided into a plurality of tubular filter body elements having a threaded connection in opposing pairs, and having internal and external threads, respectively. (Tenmat, Fig. 4).  A plurality of elements forming a filter body is disclosed. (Id. at p. 1 ln. 7-8).  The foregoing reference does not teach wherein adhesive is utilized in the contact regions of the threads.  However, Permabond teaches the use of adhesives in pipefitting (e.g. threaded pipes, the same structure as the claimed filter element) which confer the advantages of leak-free sealing, corrosion protection, and cure strength exceeding that of most pipe materials (e.g. enhanced strength of the connection). (Permabond, p. 1).  It would have been obvious to the person of ordinary skill in the art at the time of filing to include an adhesive in the threaded joint to obtain the advantages of Permabond, leak-free sealing, corrosion protection, and enhanced connection strength. 
Regarding Claim 3, Tenmat depicts substantially uniform thread pitch. (Tenmat, Fig. 4).
Regarding Claim 4, the foregoing references do not teach a particular thread depth of the internal and external threads. However, differences in size are not given patentable weight. MPEP In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 5, there are a limited number of solutions for the shape of threads in pipe fittings.  The person of ordinary skill in the art could expect to use any of the solutions (round, trapezoidal, rectangular) with a high likelihood of success. 
Regarding Claim 6, the length of the internal and external threads are not taught by the prior art. However, differences in size are not given patentable weight. MPEP 2144.04.IV. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claims 7 & 8, the foregoing references are silent on applying adhesive to the end faces of the filter body elements, or the axial and inner and outer portions of the body, but Permabond does suggest applying the adhesive to the threads themselves. (Permabond, p. 1).  However, the person of ordinary skill in the art at the time of filing would understand that increasing the surface area of the adhesive seal would increase the mechanical strength of the bond when considered as a whole.  Therefore, the person of ordinary skill would be motivated to apply adhesive to the other portions of the joint as well.
Regarding Claim 9, the thickness of the adhesive is not contemplated by the prior art.  However, the person of ordinary skill in the art could select the adhesive thickness through routine 
Regarding Claim 12, the adhesive is a relatively low viscosity. (Permabond, p. 2). 
Regarding Claim 13, the axial transition region has a substantially smooth surface when mated. (Tenmat, Fig. 4).
Regarding Claim 14, a hollow filter body which is closed at one end is taught. (Tenmat, Fig. 1).  
Regarding Claim 15, the threaded end of the pipe section of Tenmat forms a radially projecting cylindrical collar. (Tenmat, Fig. 1). 
Regarding Claim 18, the length of the filter body and filter body elements are not taught by the prior art. However, differences in size are not given patentable weight. MPEP 2144.04.IV. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 19, the outer diameter and wall thickness of the filter element are not taught by the prior art. However, differences in size are not given patentable weight. MPEP 2144.04.IV. In Gardner v. TEC Systems, Inc.
Regarding Claim 20, the porosity of a filter element is result determinate.  The person of ordinary skill could determine optimal or workable values for porosity based on desired properties of fluid throughput and desired purity of filtrate.
Regarding Claims 21-22, 24, the tubular filter body elements are screwed together. (Tenmat, Fig. 4).  The application of the adhesive is implied by Permabond. (Permabond, p. 1).  
Regarding Claim 23, the order of steps is prima facie obvious in the absence of unexpected results. 
Regarding Claim 25, the thickness of the adhesive is not contemplated by the prior art.  However, the person of ordinary skill in the art could select the adhesive thickness through routine experimentation, with the expectation that a layer which is too thick will obstruct flow in the filter, and a layer which is too thin will not provide the desired sealing and mechanical strength enhancements which arise from the addition of adhesive to the threaded joint. 
Regarding Claim 27, the adhesive cures at a certain limit temperature. (Permabond, p. 2)
Regarding Claim 28, the adhesive is a relatively low viscosity liquid. (Permabond, p. 2). 
Regarding Claim 29, the filter body portions are designed such that they are flush. (Tenmat, Fig. 4). 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 0 702 896 to Tenmat Limited and Permabond Engineering Adhesives, 2015, available at http://www.permabond.com (last visited 11/09/2020) as evidenced by U.S. Patent Application Publication 2008/0314012 to Allen.
Regarding Claim 16, Tenmat discloses use of vacuum formed ceramic fibers, equivalent to aluminum silicate wool. (Tenmat, p.1, ln. 16-20).  Tenmat discloses that the fibers are known in the art(Id.), and Allen elucidates the composition of known prior art ceramic fibers: alumino-silicates. (Allen, para. [0003]). 
Regarding Claim 17, the use of a catalyst is merely a product-by-process claim.  Because the same material is disclosed, the method of manufacture is immaterial to patentability to the apparatus claim.  Allen evidences that catalysts are used to form ceramic filters elements. (Allen, para. [0003]). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenmat and Permabond as applied to claim 1 above, and further in view of Seaway Bolt & Specials Corp, https://www.seawaybolt.com/faqs, last visited 11/7/2020.
The foregoing references do not teach wherein a tapered thread is used in the device’s construction. However, Seaway teaches that a tapered thread provides the benefit of a seal formed in threaded pipe fittings. (Seaway, p. 1).  It would have been obvious to the person of ordinary skill in the art at the time of filing to utilize the conical thread to obtain the benefit contemplated by Seaway: the formation of seal suitable for handling gases or fluids under pressure. 
Claims 10-11, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenmat and Permabond as applied to claim 1 above, and further in view of Cotronics Corp., High Temp. Materials Instructional Handbook, 2014, available at https://www.cotronics.com, last visited 11/7/2020.
Regarding Claims 10-11 and 26, The foregoing references do not teach wherein an adhesive is used which cermaizes at 250C, or that said adhesive contains particles.  However, Cotronics teaches that its aluminum/ceramic based adhesives are selected based upon temperature and bond strength. (Cotronics, p. 5).   While the diameter of the particles is not given, the size of the particles will not give patentable weight to the Claim. It would be obvious to the person of ordinary skill in the art at the time of filing to select a suitable adhesive based upon the process conditions the device will encounter in its use.  Such a person could select an appropriate adhesive, to include tunable curing/ceramizing properties by selection of an appropriate adhesive as detailed in Cotronic.  For example, if heat cycles of . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DEREK N MUELLER/Primary Examiner, Art Unit 1772